UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4783



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD OSCAR HAYES, a/k/a Duke,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-78-F)


Submitted:   July 10, 2001                 Decided:   July 27, 2001


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary B. Zimmerman, Pittsburgh, Pennsylvania, for Appellant. John
Stuart Bruce, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Christine Witcover Dean, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Oscar Hayes appeals the district court order denying

his motion to dismiss the indictment because it violated his pro-

tection against double jeopardy.       We review the district court’s

factual findings for clear error and the conclusions of law de

novo.    United States v. Green, 139 F.3d 1002, 1004 (4th Cir. 1998).

We find that the district court did not err by finding that there

were two separate agreements to distribute marijuana in Pennsyl-

vania.    See United States v. Ragins, 840 F.2d 1184, 1190 (4th Cir.

1988); United States v. MacDougall, 790 F.2d 1135, 1144-46 (4th

Cir. 1986). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                   2